Cite as 2020 Ark. 262
                     SUPREME COURT OF ARKANSAS
                                           No.   CV-20-454


                                                    Opinion Delivered: July   24, 2020
      BONNIE MILLER, INDIVIDUALLY
      AND ON BEHALF OF ARKANSAS
      VOTERS FIRST AND OPEN          AN ORIGINAL ACTION
      PRIMARIES ARKANSAS, BALLOT
      QUESTION COMMITTEES
                         PETITIONERS

V.

      JOHN THURSTON, IN HIS
      CAPACITY AS ARKANSAS
      SECRETARY OF STATE
                       RESPONDENT
                                    MOTION TO EXPEDITE AND FOR
      ARKANSANS FOR                 PRELIMINARY INJUNCTION
      TRANSPARENCY, A BALLOT        GRANTED; MOTION TO
      QUESTION COMMITTEE, AND       INTERVENE GRANTED; SPECIAL
      JONELLE FULMER, INDIVIDUALLY MASTER APPOINTED; BRIEFING
      AND ON BEHALF OF ARKANSANS SCHEDULE SET.
      FOR TRANSPARENCY
                        INTERVENORS


                                            PER CURIAM

            At issue in this original action are two statewide initiative petitions proposing

     amendments to the Arkansas Constitution. On July 17 and July 21, 2020, petitioners

     Bonnie Miller, individually and on behalf of Arkansas Voters First and Open Primaries

     Arkansas, ballot question committees, filed their consolidated original petition and amended

     consolidated original-action petition. Petitioners challenge respondent’s decisions declaring

     their initiative petitions insufficient to qualify for the November 3, 2020 general election
ballot. Pending is petitioners’ motion to expedite and for preliminary injunction. Also

pending is a motion to intervene filed by Arkansans for Transparency, a ballot question

committee, and Jonelle Fulmer, individually and on behalf of Arkansans for Transparency.

We grant the motion to intervene.

       We grant expedited consideration and appoint the Honorable John Fogleman as

special master to resolve the factual disputes raised in the amended petition. The response

to the amended consolidated original-action petition is due July 27, 2020. The special

master’s report shall be filed no later than August 3, 2020. The briefing schedule is set as

follows: petitioners’ brief due August 5, 2020; respondent’s and intervenors’ briefs due

August 7, 2020; and reply brief due August 10, 2020.

       The motion for temporary injunctive relief is granted as follows. Respondent is

directed to continue facial review of the petition regarding redistricting submitted by

Arkansas Voters First and to begin verifying signatures on both initiative petitions.

Petitioners are granted a thirty-day cure period to commence on the date of this order.1

       This court has routinely required parties to post a bond in original actions brought

under amendment 7 when a master is appointed. See Lange v. Martin, 2016 Ark. 302 (per

curiam). Respondent is not subject to the payment of costs because of sovereign immunity.

See id. Therefore, petitioners and intervenors are directed to file a bond to be approved by

our clerk in the amount of $5,000 to secure payment of costs adjudged against them in

taking and transcribing proof, including the master’s fee.


       1
         This cure period is provisional, and counting the signatures collected during the
cure period depends on whether the petitioners are ultimately determined to be entitled to
a cure period.

                                              2
It is so ordered.

WOOD, J., not participating in the motion to intervene.




                                     3